CALCULATION OF REGISTRATION FEE Title of each class of securities offered Amount to be Registered Maximum AggregateOffering Price Amount of Registration Fee Shares of common stock, par value $1.33 1/3 per share 497,821,674 $8,906,029,748 (1) (1) The filing fee of $350,006.97 is calculated in accordance with Rule 457(r) of the Securities Act of 1933. The filing fee of $544,020 previously paid by Merrill Lynch & Co., Inc. with respect to 255,120,865 shares registered with the resale prospectus filed with the Securities and Exchange Commission (the “SEC”) on February 25, 2008 relating to the offering of such shares by certain selling stockholders named herein has been paid with respect to this offering.The filing fee for the additional 242,700,809 shares of $170,637.36 calculated in accordance with Rule 457(r) of the Securities Act of 1933, is applied against the remaining $2,299,691.89 of the registration fee previously paid by Merrill Lynch& Co., Inc., and $2,129,054.53 remains available for future registration fees. No additional registration fee has been paid with respect to this offering. Filed Pursuant to Rule 424(b)(2) Registration No.333-132911 Resale Prospectus PROSPECTUS SUPPLEMENT (To prospectus dated March31, 2006) 497,821,674 Shares Merrill Lynch& Co., Inc. Common
